Wade, J.
1. Prom the statement of the accused himself, there was such evidence of an assault less than a felony as authorized the verdict of voluntary manslaughter; and since, under the evidence for the State, a *337verdict of murder would have been fully authorized, the exceptions to the instructions of the trial judge on the law of manslaughter are immaterial and afford the accused no ground for complaint.
Decided November 4, 1915.
Conviction of manslaughter; from Emanuel 'superior court-judge Rawlings. December 26, 1914.
Williams & Bradley, for plaintiff in error.
R. Lee Moore, solicitor-general, contra.
2. Erom the evidence, as well as the defendant’s statement at the trial, it is clearly inferable that there was such a mutual intention to fight with deadly weapons as brings the case under the ruling in Gann v. State, 30 Ga. 67. Judgment affirmed.